134 B.R. 561 (1991)
In re Manuel O. WHATLEY and Edna D. Whatley.
Bankruptcy No. 9009857SEG.
United States Bankruptcy Court, S.D. Mississippi.
July 18, 1991.

ORDER
EDWARD R. GAINES, Bankruptcy Judge.
There came to be heard the Objection to Valuation and Objection to Confirmation filed by Tower Loan of Mississippi, Inc. The Objection to Valuation has been resolved *562 between the parties. The only issue remaining for the Court to decide pertains to the Objection to Confirmation and the question of the appropriate interest rate to be applied to secured claims in Chapter 13 plans.
Having considered the pleadings, memoranda and oral arguments of counsel for the parties, the Court is of the opinion that its ruling in the case of In re Ferrill No. 8708634SEG, U.S. Bankruptcy Court, Southern District of Mississippi, Southern Division, 1988, was correct, and should not be changed. A secured creditor in a Chapter 13 plan is entitled to receive interest on the secured portion of its claim as follows:
1. The contract rate,

OR
2. The prevailing market rate for a loan of a term equal to the pay out, with due consideration of the quality of the security and the risk of subsequent default.
In this particular case, there is no evidence that the market rate is less than the contract rate. Therefore, the contract rate of 38.53 percent interest is the appropriate interest rate to be applied to the secured claim of Tower Loan of Mississippi, Inc., in this Chapter 13 proceeding.
IT IS THEREFORE ORDERED that the Objection to Confirmation filed by Tower Loan of Mississippi, Inc., be, and the same is hereby sustained.
ORDERED.